              Case 5:19-cv-00335-MHH Document 1 Filed 02/26/19 Page 1 of 6                FILED
                                                                                 2019 Feb-26 AM 11:43
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

MARTIN LAWRENCE HALL,
                                              Case No.:
                 Plaintiff,
                                              Removed from the Twenty-Third
                                              Judicial Circuit of Madison County,
                                              Alabama, Case No. 47-CV-2019-
                                              900138

         v.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a
corporation, THE AEGIS
TECHNOLOGIES GROUP, INC.,
SHORT AND LONG TERM
DISABILITY INSURANCE PLAN, an
Employee Welfare Benefit Plan, and
THE AEGIS TECHNOLOGIES
GROUP, INC., a corporation,

                 Defendants.

                               NOTICE OF REMOVAL
         Defendant The Prudential Insurance Company of America (“Prudential”),

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, submits the following Notice of

Removal with respect to the above captioned case, which was filed in the Twenty-

Third Judicial Circuit of Madison, County, Alabama, Case No. 47-CV-2019-

900138. In support of this Notice of Removal, Prudential states the following:




55007161v.2
              Case 5:19-cv-00335-MHH Document 1 Filed 02/26/19 Page 2 of 6




                              Timeliness And Background
         1.      On January 21, 2019, Plaintiff Martin Lawrence Hall (“Plaintiff”)

commenced a civil action against Prudential by filing a complaint in the Twenty-

Third Judicial Circuit of Madison, County, Alabama. The lawsuit is recorded on

that court’s docket as Case No. 47-CV-2019-900138.

         2.      Prudential was served by certified mail on January 28, 2019. Pursuant

to 28 U.S.C. § 1446(a), a true and correct copy of the cover letter and Plaintiff’s

complaint, which constitute “all summons, pleadings, and orders” served upon

Prudential in the state court action, is attached hereto as Exhibit A. Because

Prudential has filed this Notice of Removal within thirty days of service, this

Notice of Removal is timely. See 28 U.S.C. § 1446(b).

         3.      Co-defendant The Aegis Technologies Group, Inc. Short and Long

Term Disability Insurance Plan (the “Plan”) was served on January 28, 2019. The

Plan has consented to removal of this action. See Exhibit B.

         4.      Co-defendant The Aegis Technologies Group, Inc. (“Aegis”) was

served on January 28, 2019. Aegis has consented to removal of this action. See

Exhibit C.

         5.      On January 3, 2017, Plaintiff ceased working as a Research Scientist

with Aegis because of alleged medical issues. (Compl. ¶¶ 6, 8.) In his Complaint,

Plaintiff seeks long-term disability (“LTD”) benefits under the Plan, an employer-


                                             2
55007161v.2
              Case 5:19-cv-00335-MHH Document 1 Filed 02/26/19 Page 3 of 6



sponsored insurance plan insured by Prudential. (Compl. ¶¶ 5, 7, 9-11, 13-18, 23-

32.)

         6.      Plaintiff brings one claim against Prudential for “breach of the

insurance policy” and seeks to recover benefits and to enforce his rights to benefits

under the Plan. (Compl. ¶ 5.) Plaintiff cites the Employee Retirement Income

Security Act (“ERISA”), specifically 29 U.S.C. § 1132(e)(1), for jurisdiction of his

claim for benefits under the Plan. (Id.)

                                   Federal Jurisdiction

         7.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction,

may be removed by the defendant or the defendants to the district court of the

United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).

         8.      Plaintiff’s claim is brought pursuant to ERISA, 29 U.S.C. § 1001, et

seq. and thus arises under the laws of the United States within the meaning of 28

U.S.C. § 1331. (Compl. ¶ 5.) Accordingly, this action is removable to this Court

pursuant to 28 U.S.C. § 1441(a).

                                     Venue And Notice

         9.      Removal is appropriate “to the district court of the United States for

the district and division embracing the place where such action is pending.” 28


                                              3
55007161v.2
              Case 5:19-cv-00335-MHH Document 1 Filed 02/26/19 Page 4 of 6



U.S.C. § 1441(a). Venue is proper in this District because, pursuant 28 U.S.C. §

81(a), this District embraces the Twenty-Third Judicial Circuit of Madison County,

Alabama, the place where the removed action had been pending. 28 U.S.C. §

1441(a).

         10.     Promptly upon the filing of this Notice of Removal, Prudential shall

file a Notice of Filing of Notice of Removal, with a copy of the Notice of

Removal, with the 28 U.S.C. § 115, and will serve a copy thereof on Plaintiff

through his counsel, pursuant to 28 U.S.C. 1446(d). A copy of this notice is

attached hereto at Exhibit D.

                                        Conclusion
         11.     Based on the foregoing, this Court has original jurisdiction over this

action because this action arises under federal law under 28 U.S.C. § 1331;

therefore, the Court properly may exercise jurisdiction over this lawsuit. 28 U.S.C.

§ 1441(a).

         12.     Should Plaintiff seek to remand this case to state court, Prudential

respectfully asks that it be permitted to brief and argue the issue of this removal

prior to any order remanding this case. In the event the Court decides that remand

is proper, Prudential asks that the Court retain jurisdiction and allow Prudential to

file a motion asking this Court to certify any remand order for interlocutory review

by the Eleventh Circuit Court of Appeals, pursuant to 28 U.S.C. § 1292(b).


                                              4
55007161v.2
              Case 5:19-cv-00335-MHH Document 1 Filed 02/26/19 Page 5 of 6



         WHEREFORE, The Prudential Insurance Company of America requests that

the above-described action pending against them be removed to this Court. The

Prudential Insurance Company of America also requests all other relief, at law or

in equity, to which it justly is entitled.

DATED: this 26th day of February,            Respectfully submitted,
2019
                                             THE PRUDENTIAL INSURANCE
                                             COMPANY OF AMERICA


                                             By:./s/ Jonathan R. Little
                                                Jonathan R. Little (LITTJ4491)
                                                Bar Number: 4491-Z22F
                                                jlittle@lightfootlaw.com
                                                LIGHTFOOT, FRANKLIN &
                                                WHITE, LLC
                                                The Clark Building
                                                400 20th Street North
                                                Birmingham, AL 35203-3200
                                                (205) 581-0700 (telephone)
                                                (205) 581-0799 (facsimile)




                                             5
55007161v.2
              Case 5:19-cv-00335-MHH Document 1 Filed 02/26/19 Page 6 of 6




                            CERTIFICATE OF SERVICE
         The undersigned hereby certifies that I have caused a true and correct copy

of the foregoing NOTICE OF REMOVAL to be served upon the following, via United

States Certified Mail, on this 26th day of February, 2019:

                 Kenneth D. Hampton
                 Suite A, 2004 Poole Drive
                 Huntsville, AL 35810
                 Telephone: 256-859-8900
                 Facsimile: 256-859-8853
                 kenhampton@bellsouth.net
                 David B. Block
                 Maynard, Cooper & Gale, P.C.
                 655 Gallatin Street, S.W.
                 Huntsville, AL 35801
                 (256) 512-0105
                 dblock@maynardcooper.com



                                         /s/ Jonathan R. Little




55007161v.2
